Citation Nr: 1121511	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active military service from December 1963 to December 1965.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for ED secondary to diabetes mellitus.   

The issue has been recharacterized to better comport to the evidence of record.  

The August 2006 rating decision on appeal denied service connection for peripheral neuropathy of the bilateral lower extremities and urinary frequency, to include as secondary to diabetes mellitus.  Subsequently, a January 2008 decision review officer (DRO) decision granted service connection for peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus.  Because the Veteran has been granted the full benefit he sought, his claim of service connection for peripheral neuropathy of the bilateral lower extremities is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, in a written statement received by the RO on May 19, 2010, which was prior to RO certification of the issue to the Board, the Veteran withdrew his appeal seeking service connection for urinary frequency.  Hence, the claim of entitlement to service connection for urinary frequency is no longer on appeal.  See 38 C.F.R. § 20.204.

Finally, in a December 2010 written statement the Veteran withdrew his request for a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his ED was caused by Agent Orange exposure during service.  He also contends that it is secondary to a service connected disability.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

An August 2006 VA examination report notes that the Veteran has had ED for the past 10 years, and that it is possibly due to his blood pressure medications.  

An October 2007 VA examination report notes that the Veteran has organic impotence of unknown etiology and that his ED is documented to have been present since 1986, which was many years prior to the onset of his diabetes.  Thus, it is not due or related to his service connected diabetes mellitus.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The Veteran is currently service connected for atherosclerotic coronary artery disease, diabetes mellitus with peripheral neuropathy of the bilateral lower extremities, and peripheral vascular disease of the bilateral lower extremities.  

Because the October 2007 VA examination report failed to address whether the Veteran's service-connected diabetes mellitus may have aggravated his ED or whether his numerous other service-connected disabilities caused or aggravated his ED pursuant to 38 C.F.R. § 3.310, a new VA examination regarding the etiology of the Veteran's claimed ED disability must be provided.  See 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his ED.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's ED is caused or aggravated by his service connected atherosclerotic coronary artery disease, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, or peripheral vascular disease of the bilateral lower extremities.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner is notified that even though the Veteran's ED was manifest in 1986, which was earlier than his service connected disabilities were diagnosed, his service connected disabilities could possibly currently aggravate his ED.  A detailed rationale for all medical opinions should be provided.
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, any needed additional development should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


